DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Appellant,

                                    v.

                       ARNOLD STEVEN LAMAR,
                             Appellee.

                             Nos. 4D17-3916
                              and 4D18-48


                          STATE OF FLORIDA,
                              Appellant,

                                    v.

                         WILLIE J. ANDERSON,
                               Appellee.

                            Nos. 4D18-32,
                         4D18-47 and 4D18-336

                           [October 20, 2018]

    Consolidated appeals of non-final orders from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Charles E. Burton, Judge;
L.T. Case Nos. 50-2016-CF-012788AWB, 50-2016-CF-012779AWB, 50-
2016-CF-012788BWB, 50-2016-CF-012779BWB and 50-2017-CF-
002180AWB.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellant.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellee, Arnold Steven Lamar.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
Fourth District, West Palm Beach, for appellee, Willie J. Anderson.
PER CURIAM.

   It is sua sponte ordered that consolidated case numbers 4D17-3916
and 4D18-48 shall be consolidated with consolidated case numbers 4D18-
32, 4D18-47 and 4D18-336 for all purposes and are affirmed.

GROSS and KLINGENSMITH, JJ., concur.
FORST, J., dissents with opinion.

FORST, J., dissenting.

   A Palm Beach County Sheriff’s Deputy on patrol in the City of Belle
Glade encountered the two defendants at 3:00 a.m. The defendants were
carrying a white plastic bag. The defendants were detained and ultimately
arrested after law enforcement determined that the bag contained stolen
items. The defendants were charged with burglary and theft. They filed
motions to suppress. The trial court granted the motions, finding that,
“[w]hile the initial contact may have been consensual, once the officer
started questioning the Defendants about the bag and contents and
requested to look inside the bag this became an investigatory stop which
required reasonable suspicion that a person has committed, is
committing, or is about to commit a crime.”

    The trial court’s finding that the officer “requested to look inside the
bag” is contrary to the uncontradicted testimony of the officer that “I asked
[the defendants], I just basically said like, hey, where did you guys—you
know, where did you get this bag, or what's inside. And one of the males
opened up the bag and showed me what was inside.” This is not “a request
to look inside the bag.” Up to the point that the officer semi-detained 1 the
defendants for forty-five minutes, this was a consensual encounter. Once
the officer viewed the contents of the bag (new watches wrapped in plastic,
a woman’s purse, mail addressed to individuals other than the
defendants), and in light of the totality of the circumstances (including
time and place of the encounter and the fact a hurricane watch was in
effect), he had the requisite reasonable suspicion that the defendants had
committed a crime. See State v. Bullock, 164 So. 3d 701, 704-05 (Fla. 5th
DCA 2015) (“Reasonable suspicion can develop as a result of direct
observations by law enforcement . . . .”). Accordingly, I would reverse the


1The defendants were never told that they were not free to leave, and they indeed
did leave, although law enforcement retained the bag’s contents and later
arrested the defendants after it was determined that several nearby locations had
been burglarized.

                                      -2-
trial court orders granting the motions to suppress and, thus, I
respectfully dissent from the panel’s affirmance of the trial court orders.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                   -3-